Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 63-68 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Regarding claims 63-66, as similarly laid out in the Restriction Requirement mailed on 7/24/2020 between Inventions II and III, newly added claim 63 does not require filtering signals at all, nor does it require determining efferent or afferent signals, while original claim 56 requires filtering signals to result in afferent electrical activity. 
Regarding claims 67 and 68, as similarly laid out in the Restriction Requirement mailed on 7/24/2020 between Inventions I and III, newly added claim 67 requires actually/actively distinguishing between afferent and efferent electrical activity instead of filtering to result in afferent or efferent signals, while original claims 56 and 57merely recites filtering signals to result in either efferent or afferent electrical activity. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 63-68 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
The objection to the specification is withdrawn based on applicant’s amendments.
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Regarding claims 56 and 57, the applicant argued that Park does not disclose filtering undesired signals from monitored electrical activity resulting in efferent and afferent activity. The Examiner respectfully disagrees. Park clearly detects afferent and efferent signals (par. 0071, 0110). Park also clearly states that the afferent and efferent signals are filtered using amplifiers and bandpass filters (par. 0041, 0042). The amplifiers and bandpass filters inherently remove “undesired signals.” No further detail is required by claims 56 or 57. If an afferent signal is detected by Park, the bandpass filtering will remove undesired signals outside the passband resulting in the afferent signal remaining. If an efferent signal is detected by Park, the bandpass filtering will remove undesired signals outside the passband resulting in the efferent signal remaining. Par. 0108, as an example, discloses using those detected nerve signals to adjust the delivery of therapy. The rejections of claims 56 and 57 are still considered proper.
New claims 58-62 are addressed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,639,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims do not explicitly recite filtering undesired signals to result in afferent or efferent signals. However, the patented claims are directed to differentiating between afferent and efferent signals, and Col. 13, lines 3-18 make clear that “differentiation” between afferent and efferent signals includes filtering out undesired signals to result in afferent or efferent signals. Therefore, the scope of the patented and current claims are the same.
Claims 56-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,468,764. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims do not explicitly recite filtering undesired signals to result in afferent or efferent signals. However, the patented claims are directed to differentiating between afferent and efferent signals, and Col. 13, lines 15-30 make clear that “differentiation” between afferent and efferent signals includes filtering out undesired signals to result in afferent or efferent signals. Therefore, the scope of the patented and current claims are the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2007/0299476, hereinafter Park).
Regarding claims 56 and 57, Park discloses an implantable medical device that monitors nerve signals via a plurality of electrodes using a sensing module and filters the nerve signals to result in afferent and efferent activity of a vagus nerve, and based on the afferent and efferent activity, delivers stimulation to the nerve and/or the heart via a therapy module (figures 2 and 3 and par. 00041, 0042, 0071-0110).  Park discloses in par. 0103 and 0107-0109 that cardiac therapy such as pacing and/or shock therapy may be delivered with nerve therapy in response to detected nerve activity.
Regarding claim 58, Park discloses a lead with multiple electrodes 144 (par. 0020). These electrodes can be individually selected and coupled to the disclosed amplifiers for the detection of waveforms (par. 0039-0042). These amplifiers are considered “differentiation circuitry” as defined in claim 58.
Regarding claim 59, the passband of the bandpass filters is chosen as the threshold for collecting a waveform.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 61 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Zdeblick et al. (US 2012/0078132, hereinafter Zdeblick).
Park, as described above, discloses the applicant’s basic invention, with the exception of determining a timing difference between waveforms detected by the electrodes in order to determine between afferent and efferent activity. However, Zdeblick discloses a device for delivering therapy, including an apparatus 102 with electrodes 108/El-E4 placed at the peripheral and central ends of a nerve fiber 104 to monitor the electrical activity of said nerve (fig. 1 and par. 0031-0034). A sensing module, therapy module and control module are all included in the apparatus 106. The control module differentiates between afferent and efferent activity by determining the direction of the activity based on the timing of the signals as sensed by the electrodes placed along the nerve fiber (par. 0035-0045 and figure 2). Based on this determination, the module can determine the type of signal, and then deliver electrical stimulation to the nerve fiber (par. 0044-0045).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to use the specific determination of Zdeblick with the method of Park in order to achieve the predictable result of determining if nerve activity is afferent or efferent.
Allowable Subject Matter
Claim 60 would be allowable if Terminal Disclaimers were filed to overceom the DP rejecitons set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792